Citation Nr: 1423271	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-12 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) benefits, to include the issue of whether the appellant is entitled to recognition as the Veteran's surviving spouse.  


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from October 1964 to October 1967 and from October 1970 to March 1972.  He died in December 2003 and the appellant is his former spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the VA Regional Office (RO) in Jackson, Mississippi.  


FINDINGS OF FACT

1.  The appellant and the Veteran married in December 1970 and were legally divorced in September 1975.  

2.  The appellant married R.W. in January 1986 and is still married to him; the Veteran was married to V.S. in May 1975.  

3.  The Veteran died in December 2003.  

4.  A December 2004 administrative decision shows that V.S. was deemed to be the Veteran's surviving spouse; she is currently receiving DIC benefits due to service connection being granted for the cause of the Veteran's death.  



CONCLUSION OF LAW

The criteria for recognition as the Veteran's surviving spouse for purposes of establishing entitlement to DIC benefits have not been met.  38 U.S.C.A. §§ 101(3), 1102, 1304, 1541 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.204, 3.205, 3.206 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act (VCAA); however, those provisions are not applicable in cases such as this where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on appeal limited to matter of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Accordingly, VA's duties to notify and assist are not applicable here and need not be addressed.  

II.  Analysis

The appellant contends that she is entitled to DIC benefits as the Veteran's former spouse.  

When a veteran dies, his surviving spouse may be eligible to VA death benefits, to include DIC benefits, death compensation, and death pension.  See 38 U.S.C.A. §§ 1121, 1310, 1541 (West 2002 & Supp. 2013); 38 C.F.R. §3.50(a) (2013).  VA DIC benefits are payable to a surviving spouse who was married to the veteran: (1) within 15 years of the end of the period of service in which the injury or disease causing the veteran's death was incurred or aggravated; or (2) one year or more; or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. § 1304 (West 2002); 38 C.F.R. § 3.54(c) (2013). 
Consequently, "surviving spouse" status is a threshold requirement for DIC benefits.  For a person to establish recognition as a surviving spouse of a veteran, there must be evidence of a valid marriage to the veteran under the laws of the appropriate jurisdiction.  See Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  The validity of a marriage is determined based upon the law of the jurisdiction where the parties resided at the time of marriage or when the rights to benefits accrued. 
38 C.F.R. § 3.1(j) (2013).  There are various methods in which a valid marriage may be established for VA benefit purposes.  See 38 C.F.R. § 3.205 (2013). 

A surviving spouse for VA purposes is defined as a person of the opposite sex whose marriage to a veteran meets the requirements of 38 C.F.R. §3.1(j) and who was the spouse of the veteran at the time of the veteran's death; and (1) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse; and (2) has not remarried or has not since the death of the veteran lived with another person of the opposite sex and held himself/herself out openly to the public to be the spouse of such other person.  See 38 C.F.R. §§ 3.50(b), 3.53 (2013).  A surviving spouse may qualify for pension, compensation, or dependency and indemnity compensation under the appropriate circumstances.  See 38 C.F.R. §3.54 (2013). 

The evidence shows that the appellant and the Veteran were married in December 1970.  They divorced in September 1975.  The Veteran married V.S. in May 1975, prior to his divorce from the appellant being finalized.  The appellant married R.W. in January 1986 and is still married to him.  The evidence shows that the Veteran had two other marriages besides the ones to the appellant and to V.S.  

The Veteran died in December 2003.  An August 2004 statement from V.S. shows that she was unaware of the Veteran's other marriages.  A December 2004 administrative decision shows that V.S. was found by VA to be the Veteran's surviving spouse.  It shows that she was unaware of any legal impediment to her marriage to the Veteran.  V.S. subsequently received benefits due to the cause of the Veteran's death being service-connected.  

In her January 2010 notice of disagreement, the appellant reported that she fully understood VA's reasoning in denying her claim based on the fact that she and the Veteran "were divorced at the time of his death."  In her May 2011 substantive appeal, the appellant indicated that she should be entitled to benefits due to what she endured during her marriage to the Veteran.  She also indicated that she was entitled to benefits on behalf of her children who were abandoned by the Veteran.  The appellant admitted that "I realize that there are no laws on the books that support me or make me entitled to V.A. benefits."  She also reported that she felt her children should have been and should now be entitled to the Veteran's benefits.  

Based on a review of the evidence, the Board concludes that the appellant is not the Veteran's surviving spouse and is therefore not entitled to DIC benefits.  In this case, the evidence shows that the divorce between the Veteran and the appellant was finalized in 1975.  The appellant subsequently remarried and remains married to that same man.  The Veteran also remarried and was divorced several times and V.S. was been deemed to be his surviving spouse in 2004.  The evidence does not show, nor does the appellant contend, that she meets the criteria as the Veteran's surviving spouse.  Indeed, the appellant herself has admitted that she is not entitled to benefits.  As such, absent a finding that the appellant is the Veteran's surviving spouse, entitlement to DIC benefits cannot be granted.  

The Board is sympathetic to the appellant's claim and her belief that she should be compensated for what she endured during her marriage to the Veteran, and that her children should be compensated because of the Veteran abandoning them.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  The Board is sympathetic to the appellant's claim, but the facts in this case are not in dispute, and application of the law to the facts is dispositive.  Where there is no entitlement under the law to the benefit sought, the appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the appeal is denied.


ORDER


Entitlement to DIC benefits, to include to the issue of whether the appellant is entitled to recognition as the Veteran's surviving spouse, is denied.  




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


